Deemer, C. J.
The state offered evidence to show that the ram was a full-blooded Gotswold, worth in the market at Cedar Rapids thirty dollars, and that he was bought and used by the prosecuting witness for breeding purposes. Defendants produced witnesses to show the value of the animal, and,to one of them propounded the following questions: “Did you know the market value of that kind of a ram in and about Cedar Rapids about the fifteenth day of December, 1897?” To this an objection was sustained. He was then asked: “Do you know the value of full-blooded Cotswold rams?” An objection to this question was also sustained Questions of similar import were propounded to other witnesses, and objections thereto were sustained, the court evidently being of opinion that the questions called for the value of the animal as mutton. It is evident that the questions which we have sec out do not call for that kind of an answer. One witness stated that he was a butcher, and that he was in the business of buying sheep, cattle, and hogs. Another said that he was a stock buyer, and knew the market value of sheep, as he bought them in a speculative way. He was then asked if he knew the market value of the ram, and the court refused to allow him to answer. It is manifest that these rulings were erroneous. And, as the value of the property was a material ingredient of the offense, the errors were highly prejudicial. The judgment is reversed.